EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian C. Whipps on Monday, January 25, 2021.
The application has been amended as follows: 
IN THE CLAIMS:

-In claim 1, line 1, after the word “article”, the phrase -- configured to be smoked by a user -- has been inserted.

-In claim 2, line 3, the word “water-sensitive” has been changed to -- water sensitive --.

-In claim 3, line 3, the word “water-sensitive” has been changed to -- water sensitive --.

-In claim 12, line 1, the phrase “claim 10” has been changed to -- claim 11 --.

In claim 16, line 1, the words “step of” have been deleted.




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record teaches an aerosol-generating article configured to be smoked by a user which comprises an aerosol-generating substrate and a mouthpiece comprising a filter, wherein said filter contains a plurality of microencapsulated flavorant particles dispersed therein. However, said prior art fails to teach or reasonably suggest such an aerosol-generating article wherein an unflavoured smoking experience is provided during smoking when the breakable capsule is unbroken and a flavoured smoking experience is provided during smoking when the breakable capsule is broken.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DIONNE W. MAYES/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747